—Proceeding pursuant to CPLR article 78 to review two determinations of the respondent Superintendent of the New York State Police, both dated August 14, 2001 (one as to each petitioner), which adopted the recommendations of a Hearing Board, finding the petitioners guilty of misconduct, and imposed penalties.
Adjudged that the determinations are confirmed, the petition is denied, and the proceeding is dismissed on the merits, with costs.
The determinations of the Superintendent of the New York State Police were supported by substantial evidence in the *490record (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Corcoran v City of Newburgh, 237 AD2d 518 [1997]; Haddart v McMahon, 232 AD2d 416 [1996]; Costa v McMahon, 225 AD2d 694 [1996]).
The petitioners’ remaining contentions are without merit. Ritter, J.P., S. Miller, Goldstein and H. Miller, JJ., concur.